361 U.S. 537 (1960)
McABEE
v.
UNITED STATES.
No. 111, Misc.
Supreme Court of United States.
Decided February 23, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Petitioner pro se.
Solicitor General Rankin for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. Upon the suggestion of the Solicitor General the judgment of the Court of Appeals is vacated and the case is remanded to that court for consideration in light of Johnson v. United States, 352 U.S. 565, and Ellis v. United States, 356 U.S. 674.